Citation Nr: 0328477	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a December 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant is claiming VA benefits as the widow of 
a deceased veteran.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  

Judicial decisions have addressed various aspects of VCAA, 
including notice requirements.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002); Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  In the present case, the appellant's 
request to reopen her claim was received prior to enactment 
of VCAA.  It is not clear from the record whether she has 
been afforded proper VCAA notice.  Appropriate action is 
required before the Board may proceed with appellate review.  
The United States Court of Appeals for Veterans Claims has 
made it clear that failure to adequately show compliance with 
VCAA notice requirements and BVA failure to enforce 
compliance with such notice requirements is remandable error.  
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

Additionally, in view of the nature of the appellant's claim 
based on her deceased spouse's service, preliminary review of 
the record leads the Board to conclude that it would be 
appropriate to obtain a more recent verification of service 
from the service department. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
appellant should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO should contact the service 
department and request certification of 
the dates and status of the deceased 
veteran's military service.  After 
receiving such certification, the RO 
should formally determine what periods of 
service qualify for VA compensation under 
applicable laws and regulations. 

3.  After completion of the above, the RO 
should review the claims file and 
determine if new and material evidence 
has been received to reopen the 
appellant's claim.  If so, the RO should 
undertake a merits analysis of her 
service connection for cause of death 
claim.  Unless the benefit sought is 
granted in full, the RO should furnish 
the appellant with an appropriate 
supplemental statement of the case and 
afford her an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





